ORDER DENYING MOTION TO CONVENE THREE-JUDGE COURT
DEVITT, Chief Judge.
On May 18, 1970 the parties argued and submitted the question as to whether a three-judge court should be convened.
I have read the files and records. In my view a three-judge court should not be convened — at least at this stage of the proceedings.
The defendant Hursh denies that he has adopted a “regulation” pertaining to eligibility for AFDC aid. Some of the 87 counties in the state, probably including Ramsey County, may pursue such a policy, but it does not appear to be required by defendants or be of state-wide application. Counsel for the defendants, in a letter dated June 2, 1970, says that:
“ * * jn a majority of instances when AFDC is sought with respect to an illegitimate child, paternity proceedings are not in fact instituted.”
It is well established that a three-judge court is not required where the challenge is to a law or regulation not of state-wide applicability. It appears from the files and records that the challenged paternity regulation employed in Ramsey County is not of state-wide applicability.
The motion for the convention of a three-judge court is denied.